Citation Nr: 1505802	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  05-38 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a bilateral arm disability, excluding bilateral wrist and shoulder disabilities.

2.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to July 1976, with subsequent service in the United States Army Reserve from July 1976 to July 1996.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Atlanta, Georgia (RO).  In June 2006, the Veteran provided testimony before the undersigned in Washington, D.C.  This case was remanded by the Board in July 2007 and January 2010 for additional development.

In a June 2013 decision, the Board, reopened a claim for service connection for a bilateral arm disability and remanded that claim and a claim for service connection for a psychiatric disability for additional development.  In addition, the Board denied service connection for a bilateral shoulder disability and declined to reopen a claim for service connection for a bilateral wrist disability.  Therefore, the issue remaining on appeal as to the bilateral upper extremities has been recharacterized to exclude consideration of the bilateral shoulders and bilateral wrists as those claims are the subject of a previous final denial by the Board and are thus, no longer before the Board. 


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 268 (1998).

In July 2013, the Board remanded the claim for service connection for a psychiatric disability, to attempt to verify the alleged stressor, specifically noted as the Veteran  uncovering a decomposing dead body on the Ruth Range in Fort Benning, Georgia, in November 1986.  However, the AOJ appears to have requested verification of a fellow soldier being electrocuted while training at Ruth Range, Fort Benning, Georgia, as shown in a October 2013 response from the United States Army and Joint Services Records Research Center (JSRRC).  In addition, the JSRRC indicated that an additional search could be undertaken if the Veteran provided the full name of the casualty.  There is no indication that any request for that information was made of the Veteran.  The Board finds that an additional remand is warranted to ensure compliance with the prior remand instructions and that all avenues to verify the alleged stressors are undertaken.

With regard to the claim for service connection for a bilateral arm disability, the Board noted in the June 2013 remand that the evidence of record showed that the Veteran had bilateral lateral epicondylitis, which was related to wheelchair use and that the Veteran used a wheelchair, at least in part, due to service-connected bilateral pes planus.  The Veteran was provided a VA examination in February 2014 and the examiner noted that the Veteran was diagnosed with bilateral shoulder degenerative joint disease (DJD), which the examiner opined was not caused by or aggravated by active duty service or related to wheelchair use, which she found was used for non service-connected disabilities.   However, the issue remaining on appeal is for that of a bilateral arm disability, specifically excluding the shoulders and wrists.  The VA examiner did not address the diagnosis of bilateral lateral epicondylitis as noted in the record or the likelihood of relationship of that disability to the Veteran's service or on a secondary basis.  Further, the VA examiner opined that the Veteran's pes planus had not caused the Veteran to be wheelchair bound.  However, a May 2014 VA pes planus disability benefits questionnaire completed by a physician specifically notes that the Veteran used a wheelchair for pes planus.  Accordingly, as the Veteran has not yet been provided a VA examination that adequately addresses the issue presented, to include fully explained rationale, the Board finds that additional remand is necessary in order to afford the Veteran an adequate examination.  Barr v. Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007); Stegall v. West, 11 Vet. App. 268 (1998). 

Lastly, the Board notes that service medical records indicate that the Veteran was involved in a truck accident on August 8, 1986, and that he had complaints specific to his right arm and forearm.  However, the evidence does not clearly address whether the Veteran was in a period of active duty training (ACDUTRA) or inactive duty training (INACDUTRA) at that time.  Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active duty training, or from injury incurred or aggravated during inactive duty training. 38 U.S.C.A. §§ 101(24), 106, 1131 (West 2014).  On remand, appropriate action should be taken to ascertain whether the Veteran was serving on active duty for training or inactive duty for training at the time of the August 8, 1986, truck accident. 

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with notice regarding the information required by the JSRRC to verify a claimed stressor, allowing him an appropriate amount of time to provide additional information.  Specifically, advise the Veteran to provide the names of the deceased that are the basis of his alleged stressors (uncovering a decomposing dead body on the Ruth Range in Fort Benning, Georgia, in November 1986 and witnessing a soldier being electrocuted while training at Ruth Range, Fort Benning, Georgia) and specific dates, locations, and the Unit to which he and the claimed casualties were assigned at the time.  

2.  If the Veteran provides relevant additional information related to the claimed stressors, and of sufficient specificity, attempt to corroborate the allegations with the JSRRC or other appropriate research facilities.  If the stressors are of inadequate specificity to be verified, that determination should be noted in the record.

3.  Contact the United States Army Personnel Center, or any other appropriate service department office, and request verification of the specific dates of the Veteran's reserve service, to include all periods of active reserve service, ACDUTRA, and INACDUTRA.  Specifically request verification of whether the Veteran was on any form of service duty on August 8, 1986, when he was involved in a vehicle accident. 

4.  Schedule the Veteran for a VA examination, by a medical doctor who has not previously examined the Veteran, to ascertain the etiology of any current bilateral arm disability, excluding disability of the wrists and shoulders.  The examiner must review the claim file and should note that review in the report.  The examiner should reconcile the opinion with all other opinions of record.  A complete rationale for the opinion must be provided.  Based upon review of the service and post-service medical records, the examiner must provide the following:  

(a) Please provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any bilateral arm disability, excluding disability of the wrists and shoulders, is due to, or was aggravated by, the Veteran's service (to include any verified periods of ACDUTRA and INACDUTRA).  In providing the opinion, the examiner should consider the diagnosis of bilateral lateral epicondylitis noted in the record.

(b) Please provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any bilateral arm disability, excluding disability of the wrists and shoulders, found is due to a service-connected disability, to specifically include wheelchair use secondary to any service-connected disability.  In providing the opinion, the examiner should consider the diagnosis of bilateral lateral epicondylitis noted in the record.

(c) Please provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any bilateral arm disability, excluding disability of the wrists and shoulders, found is aggravated (permanently increased in severity beyond the natural progress of the disorder) by any service-connected disability, to specifically include wheelchair use secondary to any service-connected disability.  If any current bilateral arm disability, excluding disability of the wrists and shoulders, is attributable to factors unrelated to service or a service-connected disability, the examiner should specifically so state.  In providing the opinion, the examiner should consider the diagnosis of bilateral lateral epicondylitis noted in the record.

5.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

